 

_ Case 2:20-cv-00086-SRB--DMF Document 1 Filed 01/13/20 Page 1 of 10

FILED _Lopaep |

an
if

UNITED STATES DISTRICT COURT —— RECEIVED __ COPY
DISTRICT OF ARIZONA }
JAN 1 8 2020

GLERK U S DISTRICT COURT

  

4
4
q
}

 

Carl Snodgrass, COURT File # _ | DISTRICT DF ARIZONA
and all other similarly situated | BY a BERT
Residents, CV20-00086-PHX-SRB--DMF

Plaintiff, ORIGINAL
vs. COMPLAINT FOR VIOLATION OF

CIVIL RIGHTS PURSUANT TO 42

Arizona Department of Human Services, U.S.C. 1983 JURY TRIAL
Arizona Sex Offender Program, DEMANDED

Doug Ducey, Aaron Bowen, Bugby,

Cara Crist, Shanda Payne, Sheridan Miller,

In their individual and official capacities,
Defendants,

I INTRODUCTION

Plaintiff states that during involuntary civil confinement as Plaintiff! in the Arizona
Sex Offender Program.” Defendants are employees of Department of Health and
Human Services® have and continue to deprive Plaintiff’ of rights and privileges
available to other Plaintiffs civilly committed to the DHS. Plaintiff has also been
deprived of the standards set by the Arizona Legislators. Plaintiff alleges that his
Federal Civil Rights to Procedural & Substantive Due Process pursuant to the
Fourteenth Amendment have been violated through the Fourteenth Amendment of the
United States Constitution and Bill or Rights.

The Plaintiffs’ cause of action includes the Reconstruction Civil Rights Act of 1871,
42 U.S.C. § 1983, based on violations of his federal constitutional rights. Plaintiff
further alleges supplementary claims under the Arizona State Constitution, Plaintiffs’
Bill of Rights, and Civil Commitment and Treatment Act, Administrative Rules and

Internal Agency Policies.

 

'Pursuant to Arizona Statue “Resident” means a person who is admitted to the Arizona
Sex Offender Program or subject to a court hold order under section for the purpose of
assessment, diagnosis, care, treatment, supervision, or other service provided by the
Arizona Sex Offender Program.

2Hereinafter referred as “ASOP-ACPTC”

’Hereinafter referred as “ADHS”

 
. Case 2:20-cv-00086-SRB--DMF Document 1 Filed 01/13/20 Page 2 of 10
I JURISDICTION & VENUE

This is a civil action authorized by 42 U.S.C. § 1983 to address the deprivation, under
Color of State Law, of rights secured by the Bill of Rights of the United States. The
court has jurisdiction under 28 U.S.C. §§ 1331 & 1343(a) (3).

Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 & 2202. Plaintiff
claims for injunctive relief are authorized by 28 U.S.C. §§ 2283 & 2284 of the United
States Code. Plaintiff further seeks monetary, compensatory and punitive damages.

Venue is proper in this District Court pursuant to 28 U.S.C. § 1391(b) as all
Defendants reside and work in this district and a substantial part of the events and
omissions giving rise to the claims occurred in this District.

Ill DECLARATORY AND INJUNCTIVE RELIEF

This court has the authority to grant declaratory relief pursuant to 28 U.S.C. § 2201
as an actual controversy exists regarding the rights, privileges and immunities to
which plaintiff is entitled. Moreover, pursuant to 28 U.S.C. § 2201, this court has
authority to grant injunctive relief and any other necessary and proper relief that is
deemed just and proper by the Court.

IV PLAINTIFFS

Plaintiff is a Resident and at all times mentioned herein is a civilly committed person
in the Arizona Sex Offender Program, also known as the ASOP-ACPTC in the State
of Arizona in the custody of the Department of Human Services. Plaintiffs are
currently confined/hospitalized in the ASOP-ACPTC in ASH — ACPTC, Phoenix,

Arizona, 85008.

 
. Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 3 of 10

V DEFENDANTS

Defendants are as follows:

The DHS is the agency responsible for overseeing the running of the State Hospital
and protecting of Plaintiffs’ rights. DHS is also responsible for policies and practices
implemented through its various agencies.

N.

Doug Ducey is the Governor of Arizona and together with Cara Crist oversees the
policies, procedures, and practices at ASOP-ACPTC. As head of the State of
Arizona Duceys’ duties include the financing of ASOP-ACPTC and the protection
and treatment of Plaintiff who is being involuntary held pursuant to indeterminate
commitment as an SVP. Ducey has ordered Crist to confine Plaintiff at ASOP-
ACPTC in the highest confinement possible even though plaintiff and similar
situated Plaintiffs are and have been in the Less Restrictive Alternative program
and all movement and activities are escorted by staff. Ducey cut funding in 2009
during the recession from the ASOP-ACPTC programing and has never returned
the funding even though the Arizona Economy is strong; the monies received are
inadequate and staff retention is poor. The Governor of the State of Arizona is
located and performs his duties in Phoenix, Maricopa County, Arizona, and upon
information and belief has taken actions relevant to this lawsuit in that location.

Cara Crist is the Director of the Arizona Department of Human Services (DHS) and
together with other DHS officials and assistants oversees the policies, procedures,
and practices at ASOP-ACPTC. As head of the DHS, Director Crist duties include
adequate funding and the protection and treatment of Plaintiffs who are being
involuntary held pursuant to indeterminate commitment as SVP. The Arizona
Department of Human Services, a subdivision of the government of the State of
Arizona is located at 150 North 18" Avenue, Suite 210, Phoenix, AZ 85007. DHS through
its Subdivision, Arizona State operated Services, is the Agency responsible for the
operations of Arizona Sex Offender Program. She performs her duties in Phoenix,
Maricopa County, Arizona, and upon information and belief has taken actions
relevant to this lawsuit in that location.

Aaron Bowen is the Chief Executive Officer of the Arizona State Hospital and
ASOP-ACPTC is located on the Hospital grounds.

Bugby? Is the Chief of Security of the Arizona State Hospital Grounds and A.S.O.P.
Upon information and belief, he is responsible and has been directly involved in
the violations of Plaintiffs’ Constitutional and Statutory Rights’. He performs his
duties at ACPTC, Phoenix, Maricopa County, Arizona, and upon information and
belief has taken actions relevant to this lawsuit in that location.

Shanda Payne is the Director of the ASOP-ACPTC. Upon information and belief,
she is responsible for and has been directly involved in the violations of Plaintiffs’
Constitutional and Statutory Rights’. She performs her duties at ACPTC, Phoenix,
Maricopa County, Arizona, and upon information and belief has taken actions

relevant to this lawsuit in that location.
_ 3 —
. Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 4 of 10

Sheridan Miller is the Clinical Director of the ASOP-ACPTC. Upon information
and belief, she is responsible for and has been directly involved in the violations
of Plaintiffs’ Constitutional and Statutory Rights’. She performs her duties at
ACPTC, Phoenix, Maricopa County, Arizona, and upon information and belief has
taken actions relevant to this lawsuit in that location.

Kevin Galbreath is a current Program Manager of the ASOP-ACPTC. Upon
information and belief, he is responsible and has been directly involved in the
violations of Plaintiffs’ Constitutional and Statutory Rights’. He performs his
duties at ACPTC, Phoenix, Maricopa County, Arizona, and upon information and
belief has taken actions relevant to this lawsuit in that location.

Shawn Anderson is a current Program Manager of the ASOP-ACPTC. Upon
information and belief, he is responsible and has been directly involved in the
violations of Plaintiffs’ Constitutional and Statutory Rights’. He performs his
duties at ACPTC, Phoenix, Maricopa County, Arizona, and upon information and
belief has taken actions relevant to this lawsuit in that location.

Pascal Koulemou is a current Program manager of the ASOP-ACPTC. Upon
information and belief, he is responsible and has been directly involved in the
violations of Plaintiffs’ Constitutional and Statutory Rights’. He performs his
duties at ACPTC, Phoenix, Maricopa County, Arizona, and upon information and
belief has taken actions relevant to this lawsuit in that location.

. Ernest Sunjo is a current Program manager of the ASOP-ACPTC. Upon
information and belief, he is responsible and has been directly involved in the
violations of Plaintiffs’ Constitutional and Statutory Rights’. He performs his
duties at ACPTC, Phoenix, Maricopa County, Arizona, and upon information and
belief has taken actions relevant to this lawsuit in that location.

Defendants John Doe and Jane Doe, whose true name are unknown, are employees
of DHS.ASOP-ACPTC who have been responsible for violating Plaintiffs’ rights in
connection with incidents described in this complaint.

Michelle Gutierrez is the Surveillance Supervisor for the surveillance team who
monitor Plaintiffs when they are doing community activities even while being
escorted by program staff. Upon information and belief, she is responsible and
has been directly involved in the violations of Plaintiffs’ Constitutional and
Statutory Rights’. She performs her duties at ACPTC, Phoenix, Maricopa County,
Arizona, and upon information and belief has taken actions relevant to this lawsuit

in that location.

All individual Defendants named above are being sued in both their personal and
official capacities. At all times relevant hereto, all individual Defendants were

acting under color of State Law. S

 
Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 5 of 10

Arizona Statute § 13 - 4601 through § 13 - 4613, promulgate the Arizona Sex
Offender Program, and Arizona Rules § 36 - 3701 provide sex offender treatment to
people committed as a Sexual Violent Person.

Since 1998 The Arizona Legislature amended the statue and The State of Arizona
started and has committed people as Sexually Violent Offenders into their ASOP-
ACPTC program. The Arizona and United States Supreme Courts held that the
commitment statutes protected Procedural Due Process, and Equal Protection.

The Legislature and Governor Ducey have amended the statutes relating to the
commitments of SVP almost on a yearly basis. Cara Crist, Aaron Bowen, Shanda
Payne, and Sheridan Miller have drastically changed the policies relating to the
treatment, rights, conditions, since they became the governing body of the State
Hospital Complex and ACPTC in general. Conditions under Payne have worsened to
a point that the Civil and Forensic units have modernized Patients access to the vast
array of electronic communication. Payne has refused to allow this plaintiff access to
any modern day technology and has made it very hard for this Plaintiff to learn and
grasp the concept of the internet, smart phones, etc. and other related changes that
have led to diminished Procedural Due Process Protections, and significant changes
in how the ASOP-ACPTC operates and in keeping this Plaintiff in the stone age of
technology.

In 1998, when the ASOP-ACPTC was first built and operated, it was under the
Arizona Department of Corrections and Residents then committed at the time had to
file a civil litigation which resulted in a judgment against ASOP-ACPTC. In 2010 the
ASOP-ACPTC resorted back to a DOC run facility and has been that way to this very

day.
. Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 6 of 10

IN COUNT ONE PLAINTIFF ALLEGES

Plaintiff’s constitutional and civil rights that has been violated falls under his 14 Amendment Right to the Due
Process Clause of this amendment. Due Process guarantees a civilian, committed to ASH, has a right to be
protected from abuse by government officials and not be burdened with unsafe conditions while living in a state

run facility.

> Ihave been civically committed and am a patient at the Arizona State Hospital for the past 10
years. During this time frame I have experienced abuse at the hands of other patients and staff
alike. I suffer from mental health issues that are being taken advantage of by defendants in my
claim.

> Defendant Clinical Director Miller, under the authority of Defendant Director Payne has done
everything within the power of her position to discredit plaintiffs treatment achievements’ and stall
his ability to obtain a level 5, then waits till he has a bad day and makes a bad decision, and
defendants Miller and Payne use what plaintiff did to justify their decision to hold any forward
progress.

> In challenging the current direction of a two year treatment program as ascertained by State Law
Defendants’ Payne and Miller have taken upon themselves in their official and individual capacity
to prolong the stay, better known as warehousing civilians, because the law states that under the
SVP statute plaintiff can be committed for the rest of his life. However, the statute in its written
language states that the treatment program must be adequate in allowing plaintiff to work his way
to absolute discharge within a reasonable amount of time and that time has been set at two years,
anything over two years is warehousing and Defendants’ have utilized mindreading techniques’ to
deny advancement in the level system; deliberately holding documents (plaintiffs’ offense cycle
and RPP; two years now) that it must be written in such a way so it fulfills Defendant Millers high
expectations and not what is really going on or has gone on in plaintiffs life.

> Defendants’ Payne and Miller have abused their authoritive powers in their official and individual
capacity (Dr. Miller has told me that under her watch no sex offenders should be released and
would make it hard and block advancement in the level system which also violates written policy
that has been posted our buildings), in following the written law of the land and have blocked any
possibility of obtaining my discharge. NOTE: Professional Psychiatrists and Psychologists
have testified that in a therapeutic treatment setting that after a patient is hospitalized after five
years the patient will not retain any additional treatment. What a patient has learned in the first
five years is what he will retain and continuing to make a patient retake the same material over and
over does nothing but further institutionalizes and warehouses the patient.

-6-
Case 2:20-cv-00086-SRB--DMF Document 1 Filed 01/13/20 Page 7 of 10

IN COUNT TWO PLAINTIFF ALLEGES

Plaintiff's constitutional and civil rights that has been violated falls under his 14" Amendment Right to the Due
Process Clause of this amendment. Due Process guarantees a civilian, committed to ASH, has a right to be
protected from abuse by government officials and not be burdened with unsafe conditions while living in a state
run facility.

>

Plaintiff, who is actively participating in his treatment and has been placed by court order into the
Less Restrictive Alternative (LRA) program, is confined to a maximum Detention like facility.

The placement into the Court Ordered LRA program signifies that I have demonstrated that I am
not a threat of escaping or physically abusive behaviors, even after I have completed ten years and
have never been considered a risk.

Defendants’ CEO Aaron Bowen, and ACPTC Director Shanda Payne, has spent thousands of

dollars adding surveillance cameras everywhere, seven strands of razor wire and plaintiff wears a
GPS that tracks his every movement to make this facility more secure which was never needed
prior to 2012.

Defendants’ CEO Aaron Bowen, Security DOC Chief Bugby, and ACPTC Director Shanda Payne,
has written and implemented policy preventing plaintiff from going outside on his own without
being escorted or constantly supervised by floor staff even with all of the enhanced security.

On a daily basis Plaintiff endures more restriction and security measures than he did when he was
incarcerated.

Plaintiff is Civilly Committed under Civil Commitment Laws and is to be allotted his rights as
civilian and continue to be treated and mistrusted as inmates.

Plaintiff a Civilly Committed Patient is in the LRA program yet, he is being treated as if he is still
serving time in a maximum correctional facility.

Plaintiff experiences a constant hostile, anti-social, prison like atmosphere that is perpetrated and
enhanced by the hiring of doc trained and experienced staff who enforces and advocates for this
type of structure because we are still considered as inmates doing extended prison time and should

never be released.
. Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 8 of 10

IN COUNT THREE PLAINTIFF ALLEGES

Plaintiff's constitutional and civil rights that has been violated falls under his 14 Amendment Right to the Due
Process Clause of this amendment. Due Process guarantees a civilian, committed to ASH, has a right to be
protected from abuse by government officials and not be burdened with unsafe conditions while living in a state

run facility.

>

Defendants Payne and Miller, having leadership roles are violating Plaintiffs due process rights by
denying him the right to be represented at an IR (Incident Report) hearing that results in the
handing down of punishment Defendants have permitted and ensured that plaintiff will never have
representation or be allowed in one of the hearings. Plaintiffs mental health disabilities are
exploited and taken advantage of and do falsely accuse us of wrongs, write an information report
citing a wrong [without notifying us that they are doing so — typical DOC behavior], turns report
in, then the report is discussed in an IR meeting that consists of clinical and non-clinical staff
[building/floor managers]. Once a floor manager returns to the floor he is in charge of, he notifies
me that i now have sanctions [punishment] for something that I was never told about or had any
chance in defending myself against the issue that had been reported.

Defendants CEO Aaron Bowen and ACPTC Director Shanda Payne have instituted a restrictive
mail, property and phone calling policies without notification in advance.

In 2018, Defendants CEO Aaron Bowen, and ACPTC Director Shanda Payne have written and
implemented new policies that further restricts Plaintiff(s) civilian rights to not be impeded in his
ability to reintegrate within society by having the responsibility to contact outside sources,
businesses, churches, support groups, etc..°

Defendants CEO Aaron Bowen and ACPTC Director Shanda Payne have written and implemented
a restrictive phone policy that denies my ability to call businesses, public entities, lawyers, support
peers, and court without first, getting prior approval from the floor manager to do so.

Plaintiff, has been denied the ability to call community support persons, persons of contact [who
are familiar, have met and talked with plaintiff], mentors, friends, and peers, without getting
approval first by the floor manager. Recently, Plaintiff Baron-St. Laurent Sr. had met the manager
of a Salvation Army Senior Center in person and had discussed his membership and agreement to
follow rules as established by them. Yet, a few days later when plaintiff wanted to call her and
update her on his current status he was denied and told by his floor manager that he would only be
allowed to call one time with managers’ permission.
Plaintiff can only order items from a prison catalog which is pricy and hinders him from having the
ability to shop competitively for a better price.
Plaintiff asserts that the current restrictive conditions are more restrictive then when he was
incarcerated.
Plaintiff(s) asserts that the above changes were made by ACPTC Director Shanda Payne under the
approval of Defendant CEO Aaron Bowen.

_ 8 _

 

 

 

 
Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 9 of 10

IN COUNT FOUR PLAINTIFF ALLEGES

Plaintiffs constitutional and civil rights that has been violated falls under his 14" Amendment Right to the Due
Process Clause of this amendment. Due Process guarantees a civilian, committed to ASH, has a right to be
protected from abuse by government officials and not be burdened with unsafe conditions while living in a state
run facility. .

>

Defendant Payne, Miller, and Johnson cannot take states evaluators’ recommendations as fact
because the recommendation is based on evaluators’ opinion and does not support the burden of
proof beyond a reasonable doubt. Plaintiffs’ yearly evaluation is made up of cut and paste
information that has been cut and pasted over the past several years. When doubt is present an
adverse decision cannot be rendered. Plaintiff challenges the evidence used by state evaluators
under the Dalbert Ruling.

Defendants Payne, Miller, and Johnson have ignored the Dalbert Ruling. In Dalbert, the case
determined that there must be proof beyond a reasonable doubt, and provide substantial factual
proof to back their opinion that plaintiff is a risk to society and not a mere speculation on their part.
Defendants Payne, Miller, and Johnson evidence/facts they use are merely speculative, guessing,
mind reading and projecting what they think on how plaintiff will do in society. Defendants must
prove to the court beyond a reasonable doubt that they have solid proof plaintiff is a risk to society
and must remain committed.

Defendants Payne, Miller, and Johnson try to mind read, and project what they think; predict how
plaintiff will do once he is living in the community and his risk of reoffending which, is low, has
delayed his progress forward (sometimes over a year even when plaintiffs behavior is at its best)
and ability to transition forward and into the community, waiting till he stumbles and then
defendants use this as their justification in delaying his forward progress.

Under Defendants’ Payne and Millers strenuous restrictions, expectations and qualifications, it is
nearly impossible for plaintiff to provided and meet defendants’ demands.

Plaintiff is a civilian, committed in a civil trial and should be afforded the same protection that
defendants face in a criminal trial where, an allegation must be proven beyond a reasonable doubt

and not speculative or hearsay which, is not admissible as evidence in court.
9,
“~

+,
°

- Case 2:20-cv-00086-SRB--DMF Document1 Filed 01/13/20 Page 10 of 10

PLAINTIFF SEEKS THE FOLLOWING RELEIF FROM EACH DEFENDANT

Plaintiff seeks the sum of $ 250,000.00 in compensatory, nominal, punitive, and emotional
damages that he was exposed to by the Defendants’? who had authority over him and have
compounded upon his mental illness.

Additionally plaintiff seeks his absolute discharge from the ACPTC program.

Plaintiff seeks an order from the Court that would instruct Defendant Governor Ducey to release
additional funds earmarked for the fixing and opening one of the empty buildings, for raises, and
hiring of staff who have mental health experience and training.

Plaintiff seeks an order from the Court that would instruct CEO Aaron Bowen and ACPTC
Director Shana Payne to change the current policies pertaining to our living conditions, to have the
severely restricted conditions changed, and to be treated as civilians, with civilian rights in all
aspects of our treatment and living conditions while a patient at ASH, and to remove all
similarities’ including thoughts and behaviors of Administrative, Managers, and Line staff in
reference to being treated as if he was still doing correctional time.

Plaintiff seeks a further order from the Court that would instruct Defendant Governor Ducey and
Defendant Dr. Crist to remove the unnecessary restrictive conditions that exist within the grounds
of ASH because they have the power to do so because they are the defendants’ who originally
placed the severe restrictions on me.

Plaintiff asks the court for an oversight committee to protect his right and to monitor the ACPTC
and to have access to all residents and that all residents could speak freely without fear of reprisal /
retaliation, and ask the court for an order to have ASH immediately stop using harassing tactics by

staff of the ACPTC especially Defendant Payne.

Certificate of Mailing

I certify that Tuesday, January 07, 2020, I have mailed the original and two copings of
the enclosed pleading to:

Clerk, The United States District Court

SANDRA DAY O’CONNOR U.S. COURTHOUSE, SUITE 130
401 West Jefferson Street, SPC-1

Phoenix, Arizona 85003-2118

 

Carl Snodgrass — Plaintiff

-10-

 

 

 
